Citation Nr: 1528293	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral leg disability and if so whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.  She also had additional, unverified service in the United States Marine Corps Reserves from 1979 to 1984.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.

REMAND

In March 2015, the Veteran contacted VA and requested to be scheduled for a video conference hearing before the Board.  The record does not reflect that the requested hearing has been scheduled or that the Veteran has withdrawn her request for a videoconference hearing before the Board.  Since the RO schedules video conference hearings before the Board, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of her appeal.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




